DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,602,945 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims, other than the included recitation wherein the ECG signals comprise one or more of an electrode falloff condition, an indication of a noise condition, and an indication of an arrhythmia condition, represent a broader genus of the narrow species presented in the ‘945 patent. In such instances, the narrower species necessarily anticipate the broader genus. As to the recitation for falloff, noise, or arrhythmia condition, this recitation is found in e.g. dependent claims 3, 5, and 9 of the ‘945 patent and as such the claim feature does not patentably distinguish over the ‘945 patent.
Each of the instant dependent claims maps to a respective claim of the ‘945 patent as follows:
Claims 3 and 4 map to claims 6, 11, 20, 25, and 31.
Claim 5 maps to allowed claims 12 and 26.
Claim 6 maps to the telemetry circuitry and wireless transmission of the allowed independent claims as well as claim 10.
Claims 7-9 map to allowed claims 14 and 28.
Regarding claim 10, short range communication protocols such as e.g. Bluetooth and NFT are ubiquitously well-known in the art, and as such do not serve as a means to patentably distinguish over the ‘945 patent.
Likewise regarding claim 11, wired connections are ubiquitously well-known in the art, and as such do not serve as a means to patentably distinguish over the ‘945 patent.
Claim 12 maps to allowed claims 13 and 27, wherein the claimed six-lead and twelve-lead ECGs are understood to encompass the front-back and side-side leads now claimed.
Regarding claim 13, the sensors of e.g. patented claims 12, 26 and 29 necessarily require a sensor interface within the primary monitoring device and coupled to the electrodes.
Claims 14-16 are represented within claims 1, 6, 10, 16, and 27.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially the same” in claim 2 is a relative term which renders the claim indefinite. The term “substantially the same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is acknowledged that there are limited examples in the Specification which use the language that a (single) raw signal is split to create the primary and secondary ECG signals and other examples in which electrode nodes process a (single) raw physiological signal to produce two or more substantially identical copies (e.g. paragraph [0099]). In each of these instances, it would be understood that a single raw signal is split or otherwise processed to result in two substantially identical copies, neither of which is itself the raw signal. However, in the context of the disclosure as a whole these examples appear to be a description of other possible embodiments of the invention not presently being claimed. The instant language of claim 2 only indicates that at least one raw signal is processed and conditioned to provide a primary signal and secondary signal that are “substantially the same” with no further guidance on the scope of what may be considered “substantially the same”. As written, when read in light of the Specification it is unclear if either the primary signal or the secondary signal may be the raw signal, or if one raw signal is used to provide a primary signal and a separate raw signal can be used to provide the secondary signal. It is further unclear what range or threshold might be used to determine whether a primary signal and secondary signal in any context other than where the signals have been directly split or identically copied might be “substantially the same”.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 10, 12-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Galloway et al. (US 2015/0018702 A1, hereinafter Galloway’702) or, in the alternative, are rejected under 35 U.S.C. 103 as being unpatentable over Galloway’702 in view of Chan et al. (US 2015/0190086 A1, hereinafter Chan’086).
Determination of which statute is appropriate for rejection of the claims is dependent upon an analysis of a BRI for the limitation of “process and condition the at least one raw ECG signal to provide a primary signal and a secondary ECG signal that are substantially the same” (emphasis placed by the examiner). It is acknowledged that there are limited examples in the Specification which use the language that the raw signal is split to create the primary and secondary ECG signals. There are examples in which electrode nodes process a raw physiological signal to produce two or more substantially identical copies (e.g. paragraph [0099]). In each of these instances, it would be understood that a single raw signal is split or otherwise processed to result in two substantially identical copies, neither of which is itself the raw signal. However, these examples appear to be a description of other possible embodiments of the invention not presently being claimed. The instant language of claim 2 only indicates that at least one raw signal is processed and conditioned to provide a primary signal and secondary signal that are “substantially the same” with no further guidance on the scope of what may be considered “substantially the same”. As written, when read in light of the Specification it is unclear if either the primary signal or the secondary signal may be the raw signal, or if one raw signal is used to provide a primary signal and a separate raw signal can be used to provide the secondary signal. It is further unclear what range or threshold might be used to determine whether the primary signal and secondary signal might be “substantially the same”. Would two completely separate signals collected from a person who exhibits a normal sinus rhythm, as any two captured time windows from such a person’s ECG could be considered “substantially the same”? Would an ECG signal as detected and a de-noised iteration of that signal be “substantially the same” so long as it wasn’t very noisy, or because numerous other aspects of the signal such as R-R interval, pulse rate, and other variables remain the same before and after a de-noising process?
As outlined below, one interpretation of the Galloway’702 reference in which the original ECG signal represents the primary ECG signal and the resultant de-noised signal represents the secondary signal which is then transmitted to a secondary monitoring device would be seen as anticipatory of the claims. Another interpretation in which the QRS regions of the original ECG signal represents the primary ECG signal and the sub-regions/QRS regions which are copied or extracted from that signal represent the secondary ECG signal that is the exact same by virtue of being copied would render the claims obvious by motivating that the sub-regions can be exported to a secondary device for more robust processing or processing by a different paradigm before reconstructing the final de-noised signal, or for direct presentation of such a sub-region as a region of interest/concern on a secondary device such as a physician programmer.
Regarding claim 2, Galloway’702 discloses an ECG signal processing system (e.g. title; abstract; Figs. 8, 10), comprising: a primary monitoring device comprising a plurality of ECG sensing electrodes (e.g. paragraphs [0005], [0012], [0013], [0021], [0090], [0091]) configured to be placed proximate to a skin of a patient (e.g. paragraphs [0004], [0005], [0009], [0021]) and to detect at least one raw ECG signal of the patient (e.g. paragraphs [0013], [0080]); a primary signal processing device comprising pre-processing circuitry operably connected to the primary monitoring device (e.g. paragraphs [0013], [0021]-[0024], [0049], [0068], wherein either of pre-filtering module or pre-processing system may reasonably read on the pre-processing circuitry) and configured to: receive at least one raw ECG signal via the plurality of ECG sensing electrodes (ibid.). Galloway’702 discloses an apparatus and methods in which a starting ECG signal has sub-regions such as putative QRS regions extracted or copied, the sub-regions are de-noised and processed while the starting ECG signal may be separately processed using a different technique or left unprocessed, and then the sub-regions are reinserted into the main ECG signal to form a final/cleaned/second ECG signal which is telemetered to a secondary device, and in which it is stated as desirable to interpret the ECG signals before, during, and/or after the de-noising procedures (e.g. abstract; paragraphs [0006], [0013], [0016], [0020], [0038])
For the anticipatory interpretation (hereinafter Interpretation A), the starting signal reads on the claimed primary ECG signal while the final/cleaned/second ECG signal reads on the claimed secondary ECG signal. By virtue of the fact that the final/cleaned/second ECG signal is simply a reconstruction of the starting signal with certain sub-regions having been copied and de-noised as cited above, it is reasonable to interpret the final/cleaned second ECG signal as being substantially the same as the starting ECG signal. Galloway’702 discloses wherein the primary and secondary signals both comprise one or more of an electrode falloff condition, an indication of noise condition, and an indication of an arrhythmia condition (e.g. paragraphs [0008], [0014]-[0016], [0035], [0042]-[0044]); and telemetry circuitry electrically coupled to the primary signal processing device (e.g. paragraph [0016]); comprising: telemetry input configured to receive the secondary ECG signal and telemetry output configured to wirelessly provide one or more output telemetry signals based on the secondary ECG signal to a secondary monitoring device (e.g. paragraphs [0016], [0038] indicate that the final/cleaned/second ECG signal may be transmitted wirelessly).
For the obviousness interpretation (hereinafter referred to as Interpretation B), the sub-regions of the starting signal reads on the claimed primary ECG signal while the copied sub-regions (such as putative QRS regions) reads on the claimed secondary ECG signal. Galloway’702 discloses processing and conditioning at least the one raw ECG signal to provide a primary ECG signal and a secondary ECG signal (e.g. paragraphs [0017], [0020], [0034], [0035]) that are substantially the same (e.g. wherein the sub-regions such as putative QRS regions are copied rather than removed, the original QRS region represents the first ECG signal and the copied QRS region represents the secondary ECG signal that are substantially the same), wherein the primary ECG signal and the secondary ECG signal both comprise one or more of an electrode falloff condition, an indication of noise condition, and an indication of an arrhythmia condition (e.g. paragraphs [0008], [0014]-[0016], [0035], [0042]-[0044]); and telemetry circuitry electrically coupled to the primary signal processing device (e.g. paragraph [0016]). Galloway’702 discloses wirelessly transmitting the final signal (e.g. paragraphs [0016], [0038]). Galloway’702 further discloses transmitting the first ECG signal (e.g. paragraph [0047]). While Galloway’702 does not expressly disclose transmitting the secondary ECG signal (represented by the sub-regions/putative QRS regions), in the same problem-solving area Chan’086 teaches that it is known to use transmit various physiological signals wirelessly to a remote server running in a cloud computer system to process the signals using a more robust machine learning classifier unit in addition to an algorithm unit similar to that of the processor of the wireless sensor device itself in order to calculate a plurality of features (e.g. paragraphs [0017], [0018]). Such exporting of the physiological signal data for processing would be understood to allow for a more robust and powerful analysis of the data while allowing for simplification of the sensor device and its onboard processor. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Galloway’702, with transmission of the secondary ECG signal (sub-regions) as taught by Chan’086, since Galloway’702 already seeks to transmit the starting signal and final signal to external devices and to process the starting signal and sub-regions using different analysis means, such that exporting the sub-regions to a secondary device such as a cloud-based remote server as taught by Chan’086 would allow for a more robust and powerful analysis of the sub-region signal that would allow for simplification of the sensor device and the onboard processing requirements of the device.
Regarding claims 3 and 4, Galloway’702 alone or as modified discloses wherein the pre-processing circuitry is further configured to filter out one or more electrical signals applied to the patient by the primary monitoring device wherein the processing comprises one or more of performing noise filtering, signal amplification, or to perform analog to digital conversion of the secondary ECG signal (e.g. paragraphs [0005], [0006], [0013], [0016], [0017], [0021]).
Regarding claim 10, Galloway’702 alone or as modified discloses wherein the telemetry is configured to output signals via a short range communication protocol (e.g. paragraph [0016], wherein at least the ultrasound transmitter is understood to be a short range protocol).
Regarding claim 12, Galloway’702 alone or as modified discloses wherein the at least one raw ECG signal comprises a first front-back lead and a second side-side lead (e.g. paragraph [0007]).
Regarding claim 13, Galloway’702 alone or as modified discloses the system further comprising a sensor interface within the primary monitoring device and operably connected with the plurality of ECG electrodes and the primary signal processing device (e.g. paragraphs [0068], [0122]; claims 30, 31).
Regarding claims 14 and 15, Galloway’702 alone or as modified discloses wherein the system further comprises the secondary monitoring device and wherein the secondary monitoring device processes the ECG signals based on the one or more output telemetry signals (e.g. paragraphs [0005], [0011] of Galloway’702). Chan’086 as it modifies Galloway’702 also discloses wherein the system includes the secondary monitoring devices for the purpose of processing the ECG signals (e.g. paragraphs [0017], [0018], [0040]; claim 16).
Regarding claims 16 and 17, Galloway’702 alone or as modified discloses wherein the secondary monitoring device comprises a medical device and/or mobile computing device (e.g. paragraphs [0005], [0011] of Galloway’702 | paragraphs [0017], [0018] of Chan’086 in which the remote server processing ECG data is a mobile computing device and a medical device under a reasonable interpretation as it is being used remotely to process medical data).
Regarding claim 20, Galloway’702 alone or as modified discloses wherein the primary ECG signal and secondary ECG signal both comprise the indication of noise and indication of arrhythmia (e.g. paragraphs [0013], [0015]).

Claim Rejections - 35 USC § 103
Claims 5, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway’702 in view of Chan’086.
Regarding claims 5 and 6, Chan’086 as it modifies Galloway’702 discloses wherein a wireless sensor device includes multiple sensors including ECG leads and additional sensors for accelerometry, skin temperature (e.g. paragraph [0014]) breathing and respiratory signals, EEG signals (e.g. paragraph [0016]) and other various physiological signals to wirelessly provide at least one output telemetry based on the physiological signals detected in addition to the ECG data (e.g. paragraphs [0017], [0019], [0046])
Regarding claim 11, Galloway’702 alone or as modified discloses the invention substantially as claimed, but does not expressly disclose a wired adapter to operably connect the secondary monitoring device rather than a wireless connection. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Galloway’702 alone or as modified, with a wired connection since wired connections are ubiquitously well-known in the art as an alternate equivalent means for transmitting data to a short range wireless protocol, and would provide the predictable results of transmitting the ECG signals and data to the secondary device in a manner analogous to a wireless protocol.

Claims 7-9, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway’702 in view of one of Kaib et al. (US 2011/0288605 A1, hereinafter Kaib’605) or Donnelly et al. (US 2010/0298899 A1, hereinafter Donnelly’899); or alternatively Galloway’702 in view of Chan’086 as applied to claims 2 and 14 above and further in view of one of Kaib’605 or Donnelly’899.
Regarding claims 18 and 19, Galloway’702 alone or as modified by Chan’086 discloses the invention substantially as claimed, but does not expressly disclose wherein the primary and secondary ECG signals both comprise the electrode falloff condition, and the secondary monitoring device is configured to provide an indication of the electrode falloff condition.  In the same field of endeavor, Kaib’605 teaches a wearable defibrillator which detects the ECG signal in order to extract a clean ECG signal of the user and teaches that it is known that an electrode fall-off degrades the quality of the ECG signal (e.g. paragraph [0004]). Kaib’605 further teaches that it is known in such wearable defibrillators to detect a fall-off condition (e.g. paragraph [0037]) and that when there is a fall-off condition, the device can issue an alarm so the patient can take action or correct the problem (e.g. paragraph [0007]). Likewise, in the same field of endeavor, Donnelly’899 teaches that it is known to detect electrode fall off events in order to evaluate the cause of the fall-offs such as specific body positions so that such information can be used to improve the device design over time to reduce or eliminate fall-offs, and/or to train the subject or their assistants on how to use the device to likewise reduce the future likelihood of falloffs (e.g. paragraph [0080]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by , Galloway’702 alone or as modified, with the determination of electrode falloff conditions and providing an indication of the electrode falloff as taught by either Kaib’605 or Donnelly’899, since such a modification would provide the predictable results of issuing an alarm for the user to take action or correct the problem, such as by training the subject on how to use the device or to improve the design of the device itself over time.
Regarding claims 7-9 and 21, , Galloway’702 alone or as modified discloses the invention substantially as claimed, but does not expressly disclose the system further comprising a therapy circuit in the primary monitoring device and at least two electrodes operably connected thereto to deliver a therapeutic shock to the patient, e.g. such as when the device comprises a defibrillator.  Each of Kaib’605 and Donnelly’899 as they already modify Galloway’702 comprises a wearable defibrillator which analyzes a subject’s ECG signal in order to determine if treatment is warranted, suggest lifestyle modifications, adjust treatment regiments, and apply defibrillation shocks to a subject when necessary (e.g. paragraphs [0006], [0007], [0029], [0030] of Kaib’605 | paragraphs [0006], [0029], [0030] of Donnelly’900). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Galloway’702 alone or as modified, for the device to include therapeutic circuitry and stimulating electrodes to function as a wearable defibrillator as taught by either Kaib’605 or Donnelly’899, since such a modification would provide the predictable results of providing therapeutic applications for the signal processing and arrhythmia detection of Galloway’702 and increase the clinical utility of the device by allowing the device to further determine if treatment is warranted, suggest lifestyle modifications, adjust treatment regiments, and apply defibrillation shocks to a subject when necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
4 May 2022